Citation Nr: 1523951	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to undiagnosed illness.
 
3.  Entitlement to service connection for a left wrist disability, claimed as joint pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A discussion of the procedural history is warranted to clarify the issues on appeal.

In an October 2006 rating decision, the RO, in pertinent part, denied the Veteran's claims of entitlement to service connection for headaches and entitlement to service connection for joint pain, other than bilateral knee pain.  The Veteran perfected an appeal as to these claims.

In an April 2012 decision, the Board remanded the issues of service connection for headaches and service connection for joint pain, other than bilateral knee disorders, for additional development.  

The claims returned to the Board in May 2013, at which time the Board granted the claim of entitlement to service connection for headaches.  Additionally, the Board recharacterized the Veteran's claim of entitlement to service connection for joint pain, other than bilateral knee disorders, into five separate issues:  (1) Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness;  (2)  Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to an undiagnosed illness;  (3)  Entitlement to service connection for a left ankle disability, claimed as joint pain, to include as due to an undiagnosed illness; (4) Entitlement to service connection for a bilateral wrist disability, claimed as joint pain, to include as due to an undiagnosed illness; and (5)  Entitlement to service connection for a bilateral elbow disability, claimed as joint pain, to include as due to an undiagnosed illness.  The Board then denied service connection for the bilateral hip and right ankle disabilities, and remanded the issues of service connection for a left ankle disability, bilateral wrist disability, and bilateral elbow disability for further development, including specifically for additional VA examination to obtain opinions concerning the nature and likely etiology of these claimed disorders.  

In August 2013, the RO granted service connection for a left ankle disability and assigned a 10 percent rating effective October 25, 2005.  As this represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.  

The Veteran appealed the Board's May 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the parties filed a Joint Motion for Partial Remand (JMR), asking the Court to vacate that part of the May 2013 Board decision that denied entitlement to service connection for bilateral hip disability and right ankle disability, and to remand the issues to the Board for additional consideration.  The Court granted the JMR later that month.

The claims returned to the Board in July 2014, at which time the Board denied entitlement to service connection for a bilateral elbow disability and a right wrist disability.  The remaining claims for service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability were again remanded for further development and consideration, including for the provision of yet another VA examination in accordance with the terms of the JMR and in compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claims for service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability now return for appellate review.

However, because still further development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the further delay, another remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran asserts that his current bilateral hip, right ankle, and left wrist pathologies are related to his active service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

As noted, these claims were most recently remanded by the Board in July 2014 so that the Veteran could undergo reexamination of his bilateral hips, right ankle, and left wrist.  The Board's specifically instructed that the VA examiner review Veterans Benefits Administration (VBA) Training Letter 10-01 (Feb. 4, 2010) (concerning the adjudication of claims for undiagnosed illness based on service in the Gulf War and Southwest Asia under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317) and consider the language set forth therein in any opinion rendered.  See also January 2014 Joint Motion for Partial Remand (instructing that "the Board should ensure that any examiner who provides a new opinion concerning the bilateral hip and right ankle disabilities considers the language set forth in Training Letter 10-10").  

Based on a review of the claims file, including Training Letter 10-01, and an examination of the Veteran, the examiner was additionally required to provide a diagnostic determination as to whether the Veteran's disability pattern of the  bilateral hips, right ankle, and left wrist was either an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  See July 2014 Board Decision/Remand.  Then, if the examiner determined that the Veteran's disability pattern was either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, the examiner was instructed to provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia or to any other event or incident of active service.  Id.

Despite this, in the report of the October 2014 VA examination, provided pursuant to the Board's remand, the examiner failed to provide any indication that a review of Training Letter 10-01 occurred, or that the language set forth in Training Letter 10-01 was considered in conjunction with the examination.  See Stegall, 11 Vet. App. 268 (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Moreover, as concerning his bilateral hip disability, the examiner found that the Veteran evidenced a sacroiliac joint pathology which "could be from inflammation that has not been treated or could be as a result of a multisystem systemic inflammatory issue"; however, no additional rationale or support for this speculative finding was provided.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  

Additionally, the examiner failed to provide any opinion with regard to the Veteran's left wrist condition, instead focusing on his diagnosed bilateral elbow disability, the claim service connection claim for which was, as noted, denied by the Board in July 2014.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that, for an examination to be adequate, it must, among other things, describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Neither did the examiner adduce the requested opinion as concerning his right ankle, stating instead that, although the Veteran was scheduled for an examination in conjunction with his right ankle, he "did not mention any issues with his ankle today."  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Accordingly, the Board concludes that there was not substantial compliance with its July 2014 remand directives and thus, the claim again must be remanded for the provision of another VA examination and opinion.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.

Finally, because the claims are being remanded, any recent VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment, including from the VA Medical Center (VAMC) in Loma Linda, dated since October 2014, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination assess the nature of his claimed bilateral hip, right ankle, and left wrist disabilities and their relationship to service, to include whether they are manifestations of an undiagnosed or medically unexplained illness associated with his Persian Gulf service.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review in conjunction with the examination.  The examiner must also be provided a copy of Veterans Benefits Administration (VBA) Training Letter 10-01 (Feb. 4, 2010) for review in conjunction with the examination.  The examiner must note in the examination report that a review of the evidence in the claims file and Training Letter 10-01 has occurred.  

All indicated tests and studies should be completed, and all clinical findings should be reported in detail.

Direct Service Connection:

After a thorough review of the complete record, and a full clinical evaluation, the examiner should specify any identified diagnoses associated with the Veteran's reported bilateral hip, right ankle, and left wrist pain.  

In regard to EACH identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the hips, right ankle, and/or left wrist conditions had its clinical onset during active service or is related to any in-service disease, event, or injury. 

Gulf War Examination:

A.  Undiagnosed illness:  If the Veteran's bilateral hip, right ankle, and/or left wrist pain cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether the condition or conditions is/are manifestations of an undiagnosed illness. 

B.  Medically unexplained illness:  Alternatively, if any or all of these signs or symptoms can be diagnosed, but are without conclusive pathophysiology or etiology, the examiner must opine whether they are manifestations of a chronic multi-symptom illness, especially in light of the co-occurrence of these signs or symptoms.

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

